Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendments to the claims filed on October 13, 2021 in response to the Office Action of July 13, 2021 is acknowledged and has been entered. Claims 1, 8 and 15 are amended. Claims 1-21 are pending and under examination in this Office Action.
Response to Amendment
Applicant's amendments and accompanying arguments, filed on October 13, 2021, with respect to the rejection of all pending claims under 35 U.S.C. § 103 have been fully considered and are generally persuasive. Claims 8 and 15 have been further amended herein to correct minor informalities. The pending claims are allowable for the reasons set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Todd Noah (Reg. No. 35,626) on January 18, 2022.

	The application has been amended as follows:
	8.  	(Currently Amended) A system for implementing stateful services using cloud-based resources comprising:

a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors of a server computing system to: 
determine whether a first volume having a resource tag with a value that corresponds to a value of a resource tag of an auto-scaling group (ASG) exists in response to a launch of a first instance by the ASG, the ASG being configured to launch the first instance automatically based on a scaling policy, and wherein the first volume was previously attached to a second instance terminated by the ASG;
based on a successful determination of the existence of the first volume, attach the first volume to the first instance launched by the ASG
based on a failed determination of the existence of the first volume:
	generate a second volume,
	attach the second volume to the first instance, and
		set a resource tag of the second volume to a value corresponding to the value of 				the resource tag of the ASG.	
	15.    	(Currently Amended) A computer program product for implementing stateful services using cloud-based resources comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to:
determine whether a first volume having a resource tag with a value that corresponds to a value of a resource tag of an auto-scaling group (ASG) exists in response to a launch of a first instance by the ASG, the ASG being configured to launch the first instance automatically based on a scaling policy, and wherein the first volume was previously attached to a second instance terminated by the ASG;
based on a successful determination of the existence of the first volume, attach the first volume to the first instance launched by the ASG

		generate a second volume,
		attach the second volume to the first instance, and
set a resource tag of the second volume to a value corresponding to the value of the resource tag of the ASG.

REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The independent claims 1, 8 and 15 recite the limitation “a value that corresponds to” in line 4, line 6 and line 5 respectively. With the same consideration as in the previous Office Action (p. 2, July 13, 2021), applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, “a value that corresponds to” is interpreted as “a value that is the same as.”
	With respect to independent claims 1, 8 and 15, the prior arts of record fail to disclose or fairly suggest a method, a system, or a computer program product for implementing stateful services using cloud-based resources by determining whether a first volume having a resource tag with a value that is the same as a value of a resource tag of an auto-scaling group (ASG) exists while the ASG launches a first instance automatically based on a scaling policy and 
	 The prior arts of record relevant to the claimed invention are cited below.
Holman et al., US 2018/0267785 A1. The previous recited art discloses a microservices management platform can attach and/or detach storage volumes from a set of computing nodes to provide storage for supporting a stateful microservices application, and compare the microservices application identifier with a data structure of microservices application identifiers to determine the existence of a storage volume that hosted the microservices application before (Holman, para. [0011], [0015]-[0017], [0059]).
Chen et al., US 2020/0012443 A1. The prior art discloses scaling up/down distributed storage based on the storage demand factor. It discloses persistent storage units being allocated to support containers executing stateful applications (Chen, para. [0013], [0035]).  
Sahay, US 9,779,431 B1. This prior art discloses provisioning a data store instance, allocating a volume of off-instance persistent storage and attaching the persistent storage volume to the data store instance (Sahay, col. 4, ll. 8-40).
Ahuja et al., US 2016/0117107 A1. This prior art discloses an auto-scaling distributed computing system to add an instance to a computational cluster and mount 
Dhamdhere et al., US 2019/0065323 A1. This prior art discloses deploying stateful containerized application instances and their associated data volumes (Dhamdhere, FIG. 5).
 Rifkin et al., US 10,360,614 B1. This previous cited art discloses use of resource tags for supporting resource deployments in a computing service environment. It discloses the resources or computing instances associated with an auto scaling group may be assigned the same resource tags as previous similar or identical services (Rifkin, col. 2, II. 23-38 and col. 11, II. 36-67 and col.12, II. 25-34).
Verma et al., US 2021/0044504 A1. This prior art discloses applying defined policies to resources that are associated with specific resource tags (Verma, Abstract).
Kahrs et al., US 10,496,692 B1. This prior art discloses a resource tagging service to create resource tags to be associated with resources, manage the resources with matching tags as well as add, edit and delete resource tags associated with the resources (Kahrs, col. 2, ll. 31-49, col. 9, ll. 1-36).   
	However, the prior arts of record fail to explicitly disclose the specific process of determining whether a first volume having a resource tag with a value that is the same as a value of a resource tag of an auto-scaling group (ASG) exists while the ASG launches a first instance automatically based on a scaling policy to support stateful services using cloud-based resources and the corresponding actions based on the determination. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448